DETAILED ACTION
This action is responsive to claims filed 1 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8 and 10-17 were pending in the previous Office action mailed 1 September 2020.
Claims 1, 7-8 and 13 have been amended.
Claims 1-8 and 10-17 remain pending for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-17 have been considered but are moot because of the Examiner’s Amendment provided below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Love (Reg. No. 58,421) on 9 February 2021.
The application has been amended as follows: 

Claim 1. (Currently Amended) A field device for process automation, comprising: 
a communication circuit configured to communicate via wireless short-range communication with a mobile communication device; 
a control circuit for controlling the communication circuit, configured to: 
select data available in the field device, 
instruct the communication circuit to send the selected data in a publicly available broadcast mode, 
establish a short-range communication connection with the mobile communication device, and 
use configuration data that the mobile communication device has sent to the field device after establishing the short-range communication connection in order to change the selection of the data that are sent in the publicly available broadcast mode;
wherein the data to be selected by the control circuit are defined by a configuration value stored in a non-volatile memory of the field device; and
wherein the field device is a level gauge, a pressure gauge, a level detector or a flow meter.

Claim 2. (Previously Presented) The field device according to claim 1, 
wherein the broadcast mode is a Bluetooth Advertising mode.

Claim 3. (Previously Presented) The field device according to claim 1, 
wherein the communication connection is a secure communication connection.

Claim 4. (Canceled)

Claim 5. (Currently Amended) The field device according to claim [[4]]1, 
wherein the configuration data sent by the mobile communication device to the field device after the establishment of the short-range communication connection include a new configuration value by which the configuration value stored in the memory is replaced by the control circuit.

Claim 6. (Previously Presented) A process automation system, comprising: 
a plurality of field devices according to claim 1; and 
a mobile communication device.

Claim 7. (Currently Amended) A method for providing broadcast information to a mobile communication device, comprising: 
selecting data stored in a field device; 
instructing a communication circuit of the field device to transmit the selected data in a publicly available broadcast mode; 
establishing a short-range communication connection with the mobile communication device; and
using configuration data that the mobile communication device has sent to the field device after establishing the short-range communication connection, changing the selection of data sent in the publicly available broadcast mode;
wherein the selected data are defined by a configuration value stored in a non-volatile memory of the field device; and
wherein the field device is a level gauge, a pressure gauge, a level detector or a flow meter.

Claim 8. (Currently Amended) A non-transitory computer readable medium having stored thereon a program element that, when executed on a control circuit of a field device, instructs the field device to perform a method comprising: 
selecting data stored in a field device; 
instructing a communication circuit of the field device to transmit the selected data in a publicly available broadcast mode; 
establishing a short-range communication connection with a mobile communication device; 
using configuration data that the mobile communication device has sent to the field device after establishing the short-range communication connection, changing the selection of data sent in the publicly available broadcast mode;
wherein the selected data are defined by a configuration value stored in a non-volatile memory of the field device; and
wherein the field device is a level gauge, a pressure gauge, a level detector or a flow meter.

Claim 9 (Cancelled).

Claim 10. (Previously Presented) The method according to claim 7, 
wherein the broadcast mode is a Bluetooth Advertising mode.

Claim 11. (Previously Presented) The method according to claim 7, 
wherein the communication connection is a secure communication connection.

Claim 12. (Canceled)

Claim 13. (Currently Amended) The method according to claim [[12]]7, 
wherein the configuration data sent by the mobile communication device to the field device after the establishment of the short-range communication connection include a new configuration value by which the configuration value stored in the memory is replaced.

Claim 14. (Previously Presented) The non-transitory computer readable medium according to claim 8, 
wherein the broadcast mode is a Bluetooth Advertising mode.

Claim 15. (Previously Presented) The non-transitory computer readable medium according to claim 8, 
wherein the communication connection is a secure communication connection.

Claim 16. (Canceled)

Claim 17. (Currently Amended) The non-transitory computer readable medium according to claim [[16]]8, 
wherein the configuration data sent by the mobile communication device to the field device after the establishment of the short-range communication connection include a new configuration value by which the configuration value stored in the memory is replaced by the control circuit.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest each of the limitations of at least independent claims 1, 7 or 8. The closest prior art remains Repyevsky et al. (US 2015/0276432, hereinafter Repyevsky) for disclosing process variable transmitters equated to the claimed field devices (Fig. 1, ¶ 24, Fig. 2, ¶ 25, Fig. 3, ¶¶ 27-28 and 30-31). However, Repyevsky appears to not disclose that transmission of selected data is in the form of a publically available broadcast, let alone altering the selected data transmitted in the publically available broadcast. Yamada et al. (US 10,136,246) was relied on as disclosing a similar device that may operate in a broadcast mode, wherein such operation may be ceased (Col. 16 Lines 47-62), and for providing evidence that one having ordinary skill in the art would have found it obvious to use Yamada to modify Repyevsky to arrive at the claimed invention, because switching between different operational modes, including broadcasting, provides a way to manage communications while not sacrificing connection security and speed (Col. 1 Lines 58-60). 
The independent claims have been amended above to include the subject matter of claims 4, 12 and 16, respectively, and to further clarify that the claimed field device is a level gauge, pressure gauge, level detector or flow meter. The amendment is supported by former claims 4, 12 and 16 and the Specification as originally filed, at page 2 lines 20-22. Repyevsky discloses the process variable transmitter as including transmitter memory storing configuration parameters for relaying operating parameters (Fig. 3, ¶ 28). However, the prior art of record does not disclose a configuration value stored in non-volatile memory defining the data to be selected by the field device, which is a level gauge, pressure gauge, level detector or flow meter, in combination of all of the limitations of each independent claim, as the claims have been amended above. Further search and consideration has not resulted in any prior art that could be reasonably read alone, or in combination, for disclosing claimed invention as they claims are currently written.
Therefore, claims 1-3, 5-8, 10-11, 13-15 and 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas R Cairns/Examiner, Art Unit 2468